Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Note: Applicant’s elect Group IV, drawn to a method of improving endothelial dysfunction in a mammal comprising administering to the subject an effective amount of vitamin & and to a method of increasing endothelial nitric oxide production in a subject comprising administering to the subject an effective amount of vitamin K in the reply filed on 11/06/2020.
Any objection or rejection from the previous office action, which is not restated herein is withdrawn.
Applicant’s amendment filed on 08/11/2022, wherein claim 23 has been amended, and new claims 29-31 have been added.
Claims 23-27, 29-31 are examined herein on the merits so far as they read on the elected invention, and species. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449). 
Vermeer teaches method of treating arteriosclerosis comprising administering vitamin K, wherein said arteriosclerosis is Monckeberg's sclerosis (para [0056]), said inflammation-induced calcification is Bechterev's disease (para [0056]), or said skin calcification is pseudo-xanthoma elasticium (para [0056]). See abstract. It is taught that the calcification of a blood vessel is associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc. See claim 4. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches a method of treating a human suffering from arteriosclerosis caused by calcification of a blood vessel, comprising administering an effective amount of vitamin K to reduce or reverse calcification of the blood vessel. See para [0021]; paras [0062]-[0064]; also see abstract; claims 1-4, 20, 21. Vermeer teaches that vitamin K is administered as part of comprehensive arteriosclerosis treatment plan to remove calcification; preferably there is a removal of from about 10 % to about 100 % of abnormal calcium deposits from the blood vessel; preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks. See paras [0059]-[0060]. Vermeer teaches that vitamin K comprises vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof. See claims 13, 25; Vermeer teaches that vitamin K can be menaquinone-7 (MK-7), para [0038]. Administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day is taught. See para [0040]; para [0041], 50 µg/day to 2 mg/day is taught. It is taught that vitamin K is administered in a pharmaceutical or nutritional formulation in a dosage form selected from the group consisting of a tablet, capsule, powder, soft gel, gummy, spray, beverage, food, syrup, and intravenous feed (para [0047], tablets or capsules). See claims 5, 6. Vermeer teaches that the daily dosage of vitamin K is from 0.03 to 10 mg/kg body weight (para [0042], between 0.5 to 200 ug/kg body weight/day). Vermeer teaches a significant reduction in calcification upon treatment with vitamin K for a period less than 6 weeks, in an animal model (para [0084], Fig 6, high K). 
Vermeer does not explicitly teach a method of treating a human suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, comprising administering an effective amount of vitamin K such as vitamin K2 (menaquinone) menaquinone-7 to reduce or reverse calcification of the blood vessel, wherein vitamin K2 is administered for a period of less than 4 weeks.
Vermeer does not explicitly teach the dose of vitamin K2 is in an amount of 150-500 µg/day as in instant claim 23.
It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K such as vitamin K2 (menaquinone) menaquinone-7 for a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
Further, it would be obvious to a person of ordinary skill in the art to administer vitamin K2 in an amount of 150 to 500 µg/day to a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e Vermeer teaches the dosage can be varied.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Vermeer renders obvious a method of treating arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis comprising administering an effective amount of vitamin K or vitamin K2 or menaquinone-7 to reduce or reverse calcification of the blood vessel wherein vitamin K or vitamin K2 or menaquinone-7 is administered for a period of less than 4 weeks, such an administration will result in improving endothelial dysfunction, and thus will increase endothelial nitric oxide production. It is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer; and thus administering an effective amount of vitamin K or vitamin K2 for a period of less than 4 weeks to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will treat endothelial dysfunction, and thus will increase endothelial nitric oxide production.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks that “As Figure 7 of the specification discloses, low dosages of vitamin K (0.05 mg/kg bodyweight of mice) did not produce any significant increase in endothelial nitric oxide production after 2 weeks. Rather, as Figure 7 indicates, in this shortened time frame, only a certain threshold of vitamin K is effective in raising endothelial nitric oxide production, which is a dosage of approximately 0.5 mg/kg bodyweight or higher for mice. This dosage corresponds to a dosage of 150 to 500 µg /day in humans, which is now claimed by amended claim 23.” Applicant’s remarks have been considered. Applicant’s remarks that “Figure 7 of the specification discloses, low dosages of vitamin K (0.05 mg/kg bodyweight of mice) did not produce any significant increase in endothelial nitric oxide production after 2 weeks”, it is pointed out that at 4 weeks there is an increase in endothelial nitric oxide production with low dosage of vitamin K 0.05 mg/kg body weight of mice (see FIG.7A); instant claims recite less than 4 weeks, and no data is provided for between 2-4 weeks. It is pointed out that there will be an increase in endothelial nitric oxide production with low dosage of vitamin K 0.05 mg/kg body weight of mice even at 3-4 weeks, since according FIG.7A there is an increase in endothelial nitric oxide production with low dosage of vitamin K 0.05 mg/kg body weight of mice at 4 weeks. Further, it is not clear how the 0.5 mg/kg bodyweight or higher for mice corresponds to a dosage of 150 to 500 µg /day in humans, Applicant need to clarify this.
Vermeer teaches that a significant reduction in calcification occurred upon treatment with vitamin K for a period less than 6 weeks, in an animal model (para [0084], Fig 6, high K). Vermeer teaches that “the most surprising finding, however, was that the pre-formed calcium crystals had dissolved to a great deal, even in this relatively short period of treatment” which is 6 weeks i.e by administering vitamin K2 for less than 6 weeks calcium crystals will dissolve to some extent. See para [0084]. Further, the reduction in calcification also depends on the dose of vitamin K2 administered. Thus, one needs to optimize the dosage and the time period of administration to obtain the reduction in calcification. The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer; and thus administering an effective amount of vitamin K or vitamin K2 for a period of less than 4 weeks to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will increase endothelial nitric oxide production, since it is the property of the compound vitamin K2 on administration to a human suffering from vascular calcification.
It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K such as vitamin K2 (menaquinone) menaquinone-7 for a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis. Further, it is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer; and thus administering an effective amount of vitamin K or vitamin K2 for a period of less than 4 weeks to reduce or reverse calcification of the blood vessel in a mammals/human suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will increase endothelial nitric oxide production, since it is the property of the compound vitamin K2 on administration to a human suffering from vascular calcification.
Further, it would be obvious to a person of ordinary skill in the art to administer vitamin K2 in an amount of 150 to 500 µg/day to a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


2) Claims 24-25, 27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449) as applied to claims 23, 26 above, and further in view of Vaidya et al. (US 20100130618, PTO-892 of record). 
Vermeer is applied as discussed above.
Vermeer does not teach administration of vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.
Vermeer does not explicitly teach the dose of vitamin K2 is in an amount of 180-360 µg/day as in instant claim 27.
Vermeer does not explicitly teach the dose of vitamin K2 is in an amount as in instant claims 29-31.
Vaidya et al. teaches the therapeutic uses of vitamin K, its analogues and derivatives in a diverse array of disease conditions. Vitamin K improves blood perfusion and ameliorates hypoxia in prevention and treatment of conditions such as chronic venous insufficiency manifestations, post thrombotic syndrome, skin conditions related to melanization, hyperpigmentation, Paresthesiae, oedema, varicose veins, VTE and cramps. See abstract. Vaidya et al. teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels. See Example 04, para [0110]. Within 10-15 days he observed that, his skin had completely lost roughness and became smooth.
It would have been obvious to a person of ordinary skill in the art to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin because Vaidya et al. teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels; and administration of MK-7 resulted in smooth skin. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin with reasonable expectation of success of reducing the skin irritation and obtaining smooth skin.
It is pointed out that Vermeer in view of Vaidya et al. teaches/renders obvious administration of vitamin K2 for a period of less than 4 weeks to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin. It is pointed out that administering an effective amount of vitamin K2 to a human suffering from hypercholesterolemia will increase endothelial nitric oxide production, since it is the property of vitamin K2 on administration to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.
Further, it would be obvious to a person of ordinary skill in the art to administer vitamin K2 in an amount as in instant claims 29-31 to a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
It would have been obvious to one of ordinary skill in the art to optimize the dosage of vitamin K2 through routine experimentation. 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e Vermeer teaches the dosage can be varied. Also Vaidya et al. teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2).
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Vaidya do not disclose the range of 150 to 500 µg/day vitamin K2 administration, for a period less than 4 weeks, nor disclose that such a range is critical for raising endothelial nitric oxide production. Applicant’s arguments have been considered, but not found persuasive as discussed above. Vaidya et al. was employed for its teachings that administration of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating and rough skin resulted in smooth skin. Vaidya et al. teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin for a period of less than 4 weeks with reasonable expectation of success of reducing the skin irritation and obtaining smooth skin. Regarding the amounts, Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied’ Vaidya et al. also teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels. The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is pointed out that Vermeer in view of Vaidya et al. teaches/renders obvious administration of vitamin K2 for a period of less than 4 weeks in amounts as in instant claims to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin. It is pointed out that administering an effective amount of vitamin K2 to a human suffering from hypercholesterolemia will increase endothelial nitric oxide production, since it is the property of vitamin K2 on administration to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.



3) Claims 24, 25, 27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449) as applied to claims 23, 26 above, and further in view of Sano et al. (J. Nutr Sci Vitaminol, 1999, 45, 711-723, PTO-1449). 
Vermeer is applied as discussed above.
Vermeer does not teach administration of vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.
Vermeer does not explicitly teach the dose of vitamin K2 is in an amount of 180-360 µg/day as in instant claims 27, 29, 30; and the amount as in instant claim 31.
Sano et al. teaches that a pharmacological dose of vitamin K2 suppressed the progression of atherosclerotic plaque, intima-thickening and pulmonary atherosclerosis, and the increase of ester-cholesterol deposition in the aorta of rabbits. Sano et al. teaches that these results indicated that vitamin K2 prevented the progression of atherosclerosis by reducing the total cholesterol and LDL cholesterol in hypercholesterolemic rabbits. Sano et al. teaches that it is well known that alterations of NO production and or bioavailability occur both in experimental animal models and in human subjects, in such diverse disorders as hypertension, hypercholesterolemia, aging, cigarette smoking, diabetes, and heart failure. See page 718, bottom para.
It would have been obvious to a person of ordinary skill in the art to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques because Sano et al. teaches that the vitamin K2 prevented the progression of atherosclerosis by reducing the total cholesterol and LDL cholesterol in hypercholesterolemic rabbits. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques with reasonable expectation of success of reducing the total cholesterol and LDL cholesterol in a human suffering from hypercholesterolemia.
Further, it would be obvious to a person of ordinary skill in the art to administer vitamin K2 in an amount as in instant claims 29-31 to a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
It would have been obvious to one of ordinary skill in the art to optimize the dosage of vitamin K2 through routine experimentation. 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e Vermeer teaches the dosage can be varied.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
It is pointed out that Vermeer in view of Sano et al. teaches/renders obvious administration of vitamin K2 for a period of less than 4 weeks to a human suffering from hypercholesterolemia, and thus administering an effective amount of vitamin K2 to a subject suffering from hypercholesterolemia will increase endothelial nitric oxide production, since it is the property of vitamin K2 on administration to a human suffering from hypercholesterolemia.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive as discussed above under Vermeer rejection, and those found below. 
Applicant argues that Sano do not disclose the range of 150 to 500 µg/day vitamin K2 administration, for a period less than 4 weeks, nor disclose that such a range is critical for raising endothelial nitric oxide production. Applicant’s arguments have been considered, but not found persuasive. Sano et al. was employed for its teachings that the vitamin K2 prevented the progression of atherosclerosis by reducing the total cholesterol and LDL cholesterol in hypercholesterolemic rabbits. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a human suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques with reasonable expectation of success of reducing the total cholesterol and LDL cholesterol in a human suffering from hypercholesterolemia.
Regarding the amounts, Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied. The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

4) Claim(s) 23, 26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf Westenfeld et al. (Am J Kidney Dis. 2012: 59(2): 186-195, PTO-1449).
Ralf Westenfeld et al. teaches that hemodialysis patients experience severe vascular calcifications. Ralf Westenfeld et al. discloses that most hemodialysis patients have vitamin K deficiency. It is taught that vascular calcification can be decreased in hemodialysis patients by vitamin K supplementation. It is taught that vascular calcification is a predictor of cardiovascular morbidity and mortality. See Abstract. It is taught that in addition to calcification of artherosclerotic plaque, medial calcification is pronounced in hemodialysis patient’s i.e hemodialysis patients suffer from arteriosclerosis. See page 186. Oral administration of menaquinone-7 (vitamin K2) 360 µg/day for 6 weeks to hemodialysis human patients (CKD patients) is disclosed. See page 188, right hand column under Interventions; left hand column under Study Participants. 
Westenfeld et al. does not teach administration of menaquinone-7 for less than 4 weeks to hemodialysis human patient.
Westenfeld et al. does not teach the dose of vitamin K2 is in an amount of 400-500 µg/day as in instant claim 31.
It would have been obvious to one of ordinary skill in the art to optimize the duration of treatment such as treatment for a period of less than 4 weeks with vitamin K such as menaquinone-7 to hemodialysis human patients (CKD patients) through routine experimentation in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis. One of ordinary skill in the art would have been motivated to optimize the duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis.
Further, it would be obvious to a person of ordinary skill in the art to administer vitamin K2 in an amount as in instant claim 31 to hemodialysis human patients (CKD patients) through routine experimentation, in order to effectively decrease calcification of a blood vessel in said subject.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It is pointed out that oral administration of menaquinone-7 (vitamin K2) 360 µg/day for less than 4 weeks to hemodialysis human patients will inherently decrease or reverses vascular calcifications; inherently removes preexisting calcium deposits in the blood vessel or on the blood vessel, will increase endothelial nitric oxide production as in instant claim 23, since it is the property of the compound menaquinone-7 (vitamin K2) on administration to hemodialysis patient.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Westenfield do not disclose the range of 150 to 500 µg vitamin K2 administration, for a period less than 4 weeks, nor disclose that such a range is critical for raising endothelial nitric oxide production.” Applicant’s arguments have been considered, but not found persuasive. Westenfield teaches oral administration of menaquinone-7 (vitamin K2) 360 µg/day to hemodialysis human patients (CKD patients). It would have been obvious to one of ordinary skill in the art to optimize the duration of treatment such as treatment for a period of less than 4 weeks with vitamin K such as menaquinone-7 to hemodialysis human patients (CKD patients) through routine experimentation in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis. One of ordinary skill in the art would have been motivated to optimize the duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 23-27, 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 23-27 of co-pending Application 16/552,928 (reference application). Although the claims at issue are not identical, they are obvious over ‘928. Instant claims are drawn to a method of increasing endothelial nitric oxide production in human comprising administering vitamin K2 for a period of less than 4 weeks in an amount of 150 to 500 µg/day; and claims of ‘928 are drawn to a method of treating endothelial dysfunction (claim 1), increasing endothelial nitric oxide production (claims 1, 23) comprising administering vitamin K2 for a period of less than 6 weeks (claim 8). Instant claims are obvious over claims of ‘928.
One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively increasing endothelial nitric oxide production.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Note: Applicant requests that this non-statutory double patenting rejection be held in abeyance until the claims are in condition for allowance.


2) Claims 23-27, 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 24-29, 30 of co-pending Application 16/815,850 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of increasing endothelial nitric oxide production in human comprising administering vitamin K2 for a period of less than 4 weeks in an amount of 150 to 500 µg; and claims of ‘850 are drawn to a method of increasing endothelial nitric oxide production in human comprising administering vitamin K2 for a period of 2 to 8 weeks (claim 24) in an amount of 180 to 360 µg/day (claim 28).  Instant claims and claims of ‘850 are substantially overlapping, and are obvious over each other.
It would have been obvious to one of ordinary skill in the art to optimize duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 for a human subject to improve endothelial function or increase endothelial nitric oxide, through routine experimentation. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively improving endothelial function or increase endothelial nitric oxide in said subject.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Note: Applicant requests that this non-statutory double patenting rejection be held in abeyance until the claims are in condition for allowance.

3) Claims 23-27, 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79-84, 86-88 of co-pending Application 17/437,078 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of increasing endothelial nitric oxide production in human comprising administering vitamin K2 for a period of less than 4 weeks in an amount of 150 to 500 µg/day; and claims of ‘078 are drawn to a method of increasing endothelial nitric oxide production in human comprising administering vitamin K2 for a period of 2 to 8 weeks (claim 86) in an amount of 180 to 360 µg/day (claim 88).  Instant claims and claims of ‘078 are substantially overlapping, and are obvious over each other.
It would have been obvious to one of ordinary skill in the art to optimize duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 for a human subject to improve endothelial function or increase endothelial nitric oxide, through routine experimentation. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 4 weeks with vitamin K2 with reasonable expectation of success of effectively improving endothelial function or increase endothelial nitric oxide in said subject.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Response to Arguments
Note: Applicant requests that this non-statutory double patenting rejection be held in abeyance until the claims are in condition for allowance.


Prior Art made of Record:
EP 1 728 507…Vermeer, claim 10, Method of treating arteriosclerosis caused by calcification of a blood vessel comprising administering vitamin K; PTO-1449, 03/03/2022;
J. Nutr Sci Vitaminol, 1999, 45, 711-723, PTO-1449;
US 20050123603… osteocalcin reduction using menaquinone;
US 20100048704….vitamin K2 for cardiovascular health;
US 20120149780 A1…vitamin K2, Example 3, hypercholesterol;
	US 8354129 …..A method for promoting cardiovascular health, comprising providing a food product which is not an egg, the food product containing vitamin K, wherein the total amount of vitamin K in the food product predominantly comprises menaquinone in an amount of 50 to 200 mcg per 100 g of product;

US 20180271805;

Japanese Journal of Pharmacology, (Oct., 1997) Vol. 75, No. 2, pp. 135-143: Effects of vitamin K2 (Menatetrenone) on atherosclerosis and blood coagulation in hypercholesterolemic rabbits.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627